Title: To Thomas Jefferson from William Short, 4 March 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris March 4. 1790

When I wrote you last on the 10th. of Feby. I supposed that would be my last until I should have the pleasure of hearing from you. Every day augmenting my belief that you would return here I thought it useless to continue writing as I was persuaded you would leave America before the arrival of my letters. Although that belief has not changed I am induced to hazard this letter by a very disagreeable circumstance which is merely personal. I sent  yesterday to Mr. Grand’s to recieve the sum of fifteen hundred livres. Nomeny, who was the bearer of this order as he had been before of others of a similar nature, instead of returning has made his escape with the cash. I have been to all the bureaux of police, and although the robbery was only committed yesterday, the situation of the police is so deranged as leaves me not the most glimmering hope of recovering any part of it. It was this perhaps which was a considerable inducement to the robbery. His acquaintance with some of the members of the police probably made him acquainted with the circumstance. As to my own part I never could have had an idea that there was such a total disorganisation of every thing like police in a place where the number of troops in uniform gives it the appearance of a garrison. It may be said that it was imprudent to have sent him for the money, but I had seen him with a thousand livres in cash that Petit had sent him to recieve after his return from Havre. I believed then, and Petit tells me I was not mistaken, that he had had more considerable sums for you in his hands, and above all his uniform good conduct and exactitude for so long a time inspired necessarily as much confidence in him as in any other servant. How then was it possible to have distrusted him? Still I will agree as the event turned out that it was imprudent. However it is not my accusation that I desire to make. My letter has a different object. It is to consult you in a case where my interest perhaps may blind my judgment. A very small part of this sum was for my own use as it will appear by my accounts. At the beginning of every month I drew on Mr. Grand in order to pay the current expences as well those which were personal to me as those which were not. A large part of this money was to pay Upton for the boxes of medals which you had ordered for Congress. I had twice before paid him for such as were finished, and now had a considerable number to pay. That I might have no account with Congress except for my salary, I drew every month in my name for such sums as were necessary for my own expences and to pay other articles, intending to account with you on your return for such boxes as I should have paid for, as you would then have to pay for the rest that should be made so that they would only form an article of charge in your account with Congress.—This being then the case, having drawn the money for other uses than my own and in a case where I was not at all interested, it seems to me that I have a kind of right to ask an indemnity of Congress. I should suppose their justice would induce them to prevent a person in their service from suffering in a case where he was not to be benefited. This seems to  me at present of the strictest justice and particularly when it is between a sovereign and a person in their service. What I wish then is to get the favour of you, should you be still at N. York, to state this case where it may be necessary and to ask for me an indemnity for the cash lost, or if that is thought too much, and that I ought to be made to pay for my imprudence, then an indemnity for such part as was not intended for my own use and which may be made to appear from my accounts as well as other testimony. The part to be appropriated to my use is little or nothing as will appear from the memoires which guided me in drawing for that sum. The latter sum is a favor, the other appears to me, as I have said, of real justice. Interest however may blind my judgment a little, and therefore I have chosen to let my request go through your hands as you will be the best judge whether there is any thing improper in it.
Upton told me you had ordered him to make fifteen dozen of these boxes at fifteen livres a piece. Fearing he may perhaps have exagerated their number I have desired him to cease making except such as he has already cut out. They will be in all about ten dozen. The rest will be soon made after your arrival if you think proper.—I mentioned to you formerly that I had sold your horse to Count Langeac for 300.₶ and that I was to pay him the rest 1200.₶ on the 15th. of Janry. for a quarter of the house rent. The Commissary however having said that the money was to be paid to him, I have thought it best to pay neither. Count Langeac is not here but his brother sollicited that I would at least pay what was due for the quarter under the seing privé. He had already recieved 300.₶ in the horse, and I promised to pay the balance if he insisted. However it has been some time since I heard from him and I hope he will say no more before your arrival. For news I refer you to my letter of yesterday to Mr. Jay which will cover this. The belief under which I am that you will have left America before the arrival of this letter discourages me from saying any thing except what regards the disagreeable subject which is the cause of it. There is a letter in Paris of the 12th. Janry. from N. York which shews you were not then arrived there. Adieu my dear Sir and believe me your sincere & affectionate friend & servant,

W Short

